DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 12 each recite “wherein the top surface is planar”.  The definition of planar is flat or level.  This limitation contradicts claim 1 and claim 11, which requires the top surface to have a plurality of top channels.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glynn, US 2009/0297267 A1.
Regarding claim 1, Glynn teaches an interlocking mat system, comprising: 
a plurality of individual mats (1 and 10) configured to interlock together; 
each of the plurality of individual mats having a top surface and a bottom surface; 
the top surface of each of the plurality of individual mats comprising a surface ornamentation to simulate a desired texture (“could be embossed, painted or otherwise embellished”; [0037]); 
the bottom surface of each of the plurality of individual mats comprising a plurality of bottom projections (projection 23); 
the top surface of each of the plurality of individual mats further comprising a plurality of top channels (unnumbered, shown in Figures 2 and 4) configured to frictionally receive at least one of the plurality of bottom projections from an adjacent mat.
Regarding claim 2, see 112(b) rejection above.  Glynn’s top surface is as planar as Applicant’s.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Glynn as applied above, alone.
Regarding claims 3-5, while Glynn explicitly teaches that the top surface can be embossed but fails to explicitly disclose the desired texture of cobblestone, asphalt, or brick, the Examiner takes Official Notice that cobblestone, asphalt, or brick are common as a road or walking surface.  It would have been obvious to one of ordinary skill in the art to modify Glynn’s top surface to be embossed with cobblestone, brick, or asphalt texture to mimic what is common as desired based on obvious design choice.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Glynn as applied above in view of KR 20040224005 A (hereinafter will be referred to as KR ’005).
Regarding claim 6, while Glynn explicitly discloses the use of recycled tires, Glynn fails to disclose latex and adhesive as well.  KR ‘005 teaches a molded footpath block made of crushed particles of waste tires and coating the crushed particles of waste tires with adhesive and adding a vulcanizing agent to increase elasticity.  The Examiner takes Official Notice that latex is a known vulcanizing agent to increase elasticity.  It would have been obvious to one of ordinary skill in the art to modify Glynn’s mats to include latex and adhesive in view of KR ‘005’s disclosure as an alternate way to make a mat out of recycled tires.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Glynn as applied above in view of Rosan, US 2012/0266549 A1.
While Glynn fails to disclose that at least one side of the plurality of mats is a straight edge, Rosan teaches a modular flooring or roadway device and discloses that at least one sloped edge can be provided to form a transition between said surface and the ground (claim 20).  It would have been obvious to one of ordinary skill in the art to modify at least one side of Glynn’s plurality of mats to have at least one sloped edge can be provided to form a transition between said surface and the ground.  The resulting combination makes obvious that the side with the sloped edge is a straight edge since it is the end of the matted surface and does not connect to anything.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Glynn as applied above in view of Barlow, US 2008/0072514 A1.
Regarding claim 8, while Glynn fails to disclose the interlocking mat system comprising at least one stake, Barlow teaches an interlocking flooring system and discloses the use of a spike (which is the same as a stake) to anchor each panel of the flooring system to the ground ([0041]).  It would have been obvious to one of ordinary skill in the art to modify Glynn’s interlocking mats to comprise at least one stake in view of Barlow’s disclosure to help anchor the mats to the ground.
Regarding claim 9, while Glynn fails to disclose the interlocking mat system comprising a plurality of apertures, wherein each aperture is adapted to receive a stake therethrough, Barlow teaches an interlocking flooring system and discloses the use of a spike (which is the same as a stake) to anchor each panel of the flooring system to the ground ([0041]) and further shows a plurality of apertures (countersunk hole 16; [0041]) wherein each aperture is adapted to receive a stake (spike) therethrough.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a plurality of apertures in which each aperture receives a stake therethrough to have multiple anchor points for the interlocking mat system in view of Barlow’s disclosure. 
Regarding claim 10, the resulting combination from claim 9 includes a plurality of countersunk holes (Barlow’s [0041]).  It would have been obvious to one of ordinary skill in the art to modify the top surface of the resulting combination to have at least one recessed area (countersunk hole) adapted to receive the at least one stake such that an upper surface of the stake is flush with the top surface of the mat when so received, since a countersunk hole is one that “allows the head of a bolt, screw, or rivet, when placed in the hole, to sit flush with…the surface” (from Wikipedia) if it was desired to place the stake through the top surface to anchor a mat.
Claims 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Glynn, US 2009/0297267 A1 in view of Rosan, US 2012/0266549 A1.
Regarding claim 11, Glynn teaches an interlocking mat system, comprising: 
a plurality of individual mats (1 and 10) configured to interlock together; 
each of the plurality of individual mats having a top surface and a bottom surface; 
the top surface of each of the plurality of individual mats comprising a surface ornamentation to simulate a desired texture (“could be embossed, painted or otherwise embellished”; [0037]); 
the bottom surface of each of the plurality of individual mats comprising a plurality of bottom projections (projection 23); 
the top surface of each of the plurality of individual mats further comprising a plurality of top channels (unnumbered, shown in Figures 2 and 4) configured to frictionally receive at least one of the plurality of bottom projections from an adjacent mat.
While Glynn fails to disclose that the top surface of at least one of the plurality of individual mats further comprises at least one downwardly sloping graded edge, Rosan teaches a modular flooring or roadway device and discloses that at least one sloped edge can be provided to form a transition between said surface and the ground (claim 20).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide at least one downwardly sloping graded edge on an edge mat to form a transition between the matted surface and the ground to not have a tripping hazard.
Regarding claim 12, see 112(b) rejection above.  The top surface of the resulting combination is as planar as Applicant’s.
Regarding claims 13-15, while Glynn explicitly teaches that the top surface can be embossed but fails to explicitly disclose the desired texture of cobblestone, asphalt, or brick, the Examiner takes Official Notice that cobblestone, asphalt, or brick are common as a road or walking surface.  It would have been obvious to one of ordinary skill in the art to modify the top surface of the resulting combination to be embossed with cobblestone, brick, or asphalt texture to mimic what is common as desired based on obvious design choice.
Regarding claim 17, the resulting combination makes obvious that the side with the downwardly sloping graded edge is a straight edge since it is the end of the matted surface and does not connect to anything.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Glynn, US 2009/0297267 A1 in view of Rosan, US 2012/0266549 A1 as applied to claim 11 further in view of KR 20040224005 A (hereinafter will be referred to as KR ’005).
Regarding claim 16, while Glynn explicitly discloses the use of recycled tires, Glynn fails to disclose latex and adhesive as well.  KR ‘005 teaches a molded footpath block made of crushed particles of waste tires and coating the crushed particles of waste tires with adhesive and adding a vulcanizing agent to increase elasticity.  The Examiner takes Official Notice that latex is a known vulcanizing agent to increase elasticity.  It would have been obvious to one of ordinary skill in the art to modify the mats of the resulting combination to include latex and adhesive in view of KR ‘005’s disclosure as an alternate way to make a mat out of recycled tires.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glynn, US 2009/0297267 A1 in view of Rosan, US 2012/0266549 A1 as applied to claim 11 further in view of Barlow, US 2008/0072514 A1.
Regarding claim 18, while the resulting combination fails to disclose the interlocking mat system comprising at least one stake, Barlow teaches an interlocking flooring system and discloses the use of a spike (which is the same as a stake) to anchor each panel of the flooring system to the ground ([0041]).  It would have been obvious to one of ordinary skill in the art to modify the interlocking mats of the resulting combination to comprise at least one stake in view of Barlow’s disclosure to help anchor the mats to the ground.
Regarding claim 19, while the resulting combination fails to disclose the interlocking mat system comprising a plurality of apertures, wherein each aperture is adapted to receive a stake therethrough, Barlow teaches an interlocking flooring system and discloses the use of a spike (which is the same as a stake) to anchor each panel of the flooring system to the ground ([0041]) and further shows a plurality of apertures (countersunk hole 16; [0041]) wherein each aperture is adapted to receive a stake (spike) therethrough.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to include a plurality of apertures in which each aperture receives a stake therethrough to have multiple anchor points for the interlocking mat system in view of Barlow’s disclosure. 
Regarding claim 20, the resulting combination from claim 19 includes a plurality of countersunk holes (Barlow’s [0041]).  It would have been obvious to one of ordinary skill in the art to modify the top surface of the resulting combination to have at least one recessed area (countersunk hole) adapted to receive the at least one stake such that an upper surface of the stake is flush with the top surface of the mat when so received, since a countersunk hole is one that “allows the head of a bolt, screw, or rivet, when placed in the hole, to sit flush with…the surface” (from Wikipedia) if it was desired to place the stake through the top surface to anchor a mat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited sheet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671